Motion Granted; Dismissed and Memorandum Opinion filed March 1, 2012.




                                                      In The

                                  Fourteenth Court of Appeals
                                                ____________

                                            NO. 14-12-00091-CR
                                              ____________

                              BERNARD MARIO CLARK, Appellant

                                                         V.

                                  THE STATE OF TEXAS, Appellee


                              On Appeal from the 268th District Court
                                     Fort Bend County, Texas
                              Trial Court Cause No. 06-DCR-044740A


                                    MEMORANDUM OPINION

         Appellant filed a pro se notice of appeal from the trial court’s Findings of Fact and
Conclusions of Law, Recommendation, and Order on appellant’s application for
post-conviction writ of habeas corpus pursuant to Article 11.07 of the Texas Code of
Criminal Procedure.1 An article 11.07 writ of habeas corpus is returnable to the Court of
Criminal Appeals, and the convicting court’s order may not be appealed to this court. See
Tex. Code Crim. Proc. art. 11.07, §3. Thus, only the Court of Criminal Appeals has

1
   Appellant was convicted of aggravated assault with a deadly weapon, and this court affirmed his conviction in 2008.
See Clark v. State, No. 14-08-00025-CR, 2008 WL 5441877 (Tex. App.—Houston [14th Dist.] Dec. 30, 2008, pet.
ref’d) (not designated for publication).
jurisdiction to review post-conviction habeas corpus proceedings. Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Board of Pardons & Paroles ex
rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.
1995) (holding that article 11.07 provides the exclusive means to challenge a final felony
conviction). The trial court ordered its findings, conclusions, recommendation and order
to be forwarded to the Texas Court of Criminal Appeals.

       On February 7, 2012, the State filed a motion to dismiss this appeal for want of
jurisdiction. On February 17, 2012, appellant filed a pro se document in which he argued
the merits of his claims but did not address this court’s jurisdiction.

       This court lacks jurisdiction to consider an appeal from the order on appellant’s
post-conviction application for writ of habeas corpus. Accordingly, we grant the State’s
motion and order the appeal dismissed.


                                       PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2